Citation Nr: 0802348	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  03-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.  The Board remanded the claim in 
April 2004 for further development.  


FINDING OF FACT

The credible medical evidence does not establish that post-
polio syndrome is medically related to the veteran's service. 


CONCLUSION OF LAW

Post-polio syndrome was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2001 and April 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection in December 2001.  This notice included the 
information and evidence that VA would seek to provide and 
that which the veteran was expected to provide.  In April 
2004, the veteran was instructed to submit any evidence in 
his possession that pertained to his claim.  Although this 
last notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in February 2007, without taint from prior 
adjudications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  As a final 
matter, because service connection is denied, any question as 
to the appropriate initial disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  An attempt was made to obtain the 
veteran's records from Social Security Administration; 
however, that agency reported in May 2006 that the folder had 
been destroyed.  The veteran has been medically evaluated in 
conjunction with his claim, and an expert medical opinion was 
sought.

Service Connection

The veteran seeks service connection for post-polio syndrome 
(PPS), which he contends initially manifested in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In particular, the veteran contends that symptoms he experienced 
in service were manifestations of the syndrome, even though it 
was undiagnosed at the time.  In support of his claim, the 
veteran submitted a statement from his mother, detailing his 
childhood illnesses, to include polio at age 1, and meningitis 
and rheumatic fever thereafter.  He also submitted research that 
stands for the proposition that it is common in patients who have 
survived polio to develop muscle weakness, fatigue, and chronic 
pain after more than ten years of stability.  

Service medical records show that the veteran was treated for 
back pain of unknown etiology from September 1973 to September 
1976 and for general malaise in November and December 1974.  
Although a February 1977 Report of Medical History is of record, 
documenting symptoms just prior to his separation, the actual 
separation examination is not of record.  Post-service clinical 
records demonstrate that in September 1993, a diagnosis of post-
polio syndrome was rendered due to muscle aches, weakness, and 
fatigability.

In September 2003, a VA physician indicated that he had reviewed 
the claims file and examined the veteran.  No objective 
neurological deficit was found, and the PPS diagnosis was called 
into question.  The examiner did suggest that an electromyograph 
(EMG) and nerve conduction velocity (NCV) test be conducted to 
see if another pathology was mimicking post-polio syndrome.  
Subsequent to this exam, the veteran submitted private medical 
evidence, to include a July 2003 EMG and NCV, which returned 
normal results on all four extremities.  

In July 2007, the Board requested that a VA neurologist 
review the veteran's file and provide an expert medical 
opinion as to whether it was at least as likely as not that 
the veteran's symptoms of chronic back pain and malaise in 
service were early manifestations of post-polio syndrome.  
The Director of a VAMC outside of the jurisdiction of the 
veteran's claim conducted the review.  

It is evident from the resulting opinion that the specialist 
reviewed in precise detail the veteran's medical history, 
including that found in his service medical records and the 
post-service treatment records.  He also expressed an 
understanding of the relevant medical literature regarding 
PPS.  

Specifically, the specialist catalogued the typical symptoms 
associated with PPS.  He explained that PPS generally begins 
with new weakness in muscles previously affected by polio 
which slowly progresses into the previously unaffected 
muscles.  It is characterized by atrophy in the muscles; 
generalized fatigue; joint pain; and increasing joint 
deformities.  Breathing and swallowing difficulties occur in 
severe cases.  He also indicated that abnormal EMG results 
would be present.  

With reference to the available medical records, the 
specialist noted that the veteran's complaints were mainly of 
tingling and other sensory issues in limbs.  He also 
frequently presented with subjective complaints of weakness 
and pain in his shoulders, back, hands, and other 
extremities.  The specialist's review of the file, however, 
revealed no objective evidence of such weakness.  Instead, 
neurological examinations were consistently normal, including 
physical examinations between 1992 and 2004 and normal 
results on the July 2003 EMG and NCV studies.  The records 
also demonstrated no objective findings of atrophied muscles 
or abnormal reflexes.  There were only two objective findings 
of muscle weakness, one in January 1994 and one in July 2003.  
However, these findings cannot be viewed in isolation of the 
remainder of the evidence, which continually noted no 
neurological deficit.  

Based on his in-depth review of the medical evidence as well 
as his knowledge of the disorder in question, the reviewing 
specialist found that it was unlikely that the veteran's in-
service symptoms of back pain and malaise were early 
manifestations of PPS, given the lack of relevant 
neurological findings at that time.  Like the VA examiner in 
September 2003, the specialist questioned the appropriateness 
of the current diagnosis, in light of the absence of 
neurological deficit.  Each time subjective complaints of 
weakness were reported, objective examination revealed normal 
strength, then weakness, then normal strength again.  He 
explained that this was not a pattern consistent with PPS.  
The absence of findings of atrophied muscles or abnormal 
reflexes was also inconsistent with the PPS diagnosis.  
Finally, the veteran's primary complaints refer to abnormal 
sensory findings, which are not symptoms that are consistent 
with PPS.  Accordingly, the expert disagreed with the 
diagnosis of PPS.  He did indicate, however, that even if the 
veteran does have PPS, there was no medical evidence to 
suggest that his current disability was in any way related to 
his period of service.  

The Board finds this opinion is credible, as a specialist in 
the relevant field of medicine conducted an extensive review 
of the veteran's entire medical history.  He then formed a 
complete medical opinion and provided a rationale for it.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Service connection for 
post-polio syndrome is not warranted.


ORDER


Entitlement to service connection for post-polio syndrome is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


